COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00002-CV


SABIHA YUSUFZAI                                               APPELLANT

                                      V.

WELLS FARGO BANK, N.A., AS                                      APPELLEE
TRUSTEE FOR THE
CERTIFICATEHOLDERS OF THE
MLMI TRUST, MORTAGE LOAN
ASSET-BACKED CERTIFICATES,
SERIES 2005-WMC2


                                  ------------

         FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY

                                  ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                  ------------

     On March 20, 2014, we notified appellant that the trial court clerk

responsible for preparing the record in this appeal informed the court that

payment arrangements had not been made to pay for the clerk’s record as

     1
      See Tex. R. App. P. 47.4.
required by Texas Rule of Appellate Procedure 35.3(a)(2). See Tex. R. App. P.

35.3(a)(2). We stated that we would dismiss the appeal for want of prosecution

unless appellant, within ten days, made arrangements to pay for the clerk’s

record and provided this court with proof of payment.

      Because appellant has not made payment arrangements for the clerk’s

record, it is the opinion of the court that the appeal should be dismissed for want

of prosecution.     Accordingly, we dismiss the appeal.      See Tex. R. App. P.

37.3(b), 42.3(b).

      Appellant shall pay all costs of the appeal, for which let execution issue.

                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: April 17, 2014




                                     2